      Case 6:20-cv-01224-JWB-GEB Document 14 Filed 03/29/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DJUAN PRESTION WILLIAMS,                          )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                ) Case No. 20-1224-JWB-GEB
                                                  )
STATE OF OKLAHOMA,                                )
OESC, RONALD MASSON,                              )
BILL WIELAND, AMY FLORES,                         )
GALEN H. PELTON, KAY RICHARDS,                    )
MARTIN LONG, AND                                  )
GRANT COUNTY, KANSAS,                             )
                                                  )
                     Defendants.                  )
                                                  )

                                         ORDER

       This matter is before the Court on Plaintiff Djuan Preston Williams’ Motion for

Leave to Proceed In Forma Pauperis (ECF No. 3, sealed) and supporting Affidavit of

Financial Status (ECF No. 3-1 sealed). For the reasons outlined below, Plaintiff’s Motion

(ECF No. 3) is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has discretion1 to authorize filing of a civil

case “without prepayment of fees or security thereof, by a person who submits an affidavit

that . . . the person is unable to pay such fees or give security thereof.” “Proceeding in

forma pauperis in a civil case ‘is a privilege, not a right—fundamental or otherwise.’”2 To

determine whether a party is eligible to file without prepayment of the fee, the Court


1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499-KHV, 2000 WL 1909625, *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, No. 98-4231, 173 F.3d 863, *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
      Case 6:20-cv-01224-JWB-GEB Document 14 Filed 03/29/21 Page 2 of 2




reviews the party’s financial affidavit and compares his or her monthly expenses with the

monthly income disclosed therein.3

       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy toward

permitting proceedings in forma pauperis.4 After careful review of Plaintiff’s financial

resources (ECF No. 3-1 sealed), and comparison of Plaintiff’s listed monthly income and

listed monthly expenses, the Court finds he is financially unable to pay the filing fee.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed In Forma

Pauperis (ECF No. 3) is GRANTED. Although service of process would normally be

undertaken by the clerk of court under 28 U.S.C. 1915(d) and Fed. R. Civ. P. 4(c)(3), the

clerk is directed to stay service of process pending the District Court’s review of the Report

and Recommendation filed simultaneously herein (ECF No. 15).5

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 29th day of March 2021.


                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, *1 (D. Kan. Aug. 9,
2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL, 2000 WL 1162684, *1) (D.
Kan. April. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL, 2000 WL 1025575, *1 (D.
Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR, 2013 WL 5797609, *1 (D. Kan.
Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  See Webb v. Vratil, No. 12-2588-EFM, ECF No. 7 (D. Kan. Sept. 28, 2012) (withholding service
of process pending review under 28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3)).

                                             -2-
